               Case 1:21-cv-01169-TCB          Document 1-5             Filed 03/23/21          Page     1 of 7




     L. LIN WOOD P C
                TRIAL LAWYERS

                                                                                                         L. LIN WOOD
                                                                                          Direct Dial:   (404) 891-1406
                                                                                             lwood@linwoodlaw.com



                                                   March 19, 2021

      VIA E-MAIL & U.S. MAIL          -   CERTIFIED

      Without Prejudice All Rights and Immunities Preserved
                               -




      Christian J. Steinmetz, III, Esq.
      Gannam, Gnann & Steinmetz
      425 E. President Street
      Savannah, Georgia 31401
      cjs@ggsattorneys.com
                Re:    L. Lin Wood, Jr.:Georgia State Bar Activities
                       Request for Addressing Conflicts ofInterest and
                       Perceived Conflicts ofinterest

      Dear Mr. Steinmetz:

                Thank you for your letter of March 15, 2021. I will      respond to this initial request:

                       "At your earliest opportunity, please have your counsel for this matter
                       provide written confirmation of representation and all contact information
                       for further communication with me on this matter. If you are going to
                       represent yourself in this proceeding, please confmn that to me in writing
                       along with your preferred contact information."

               I have no idea what I am going to do or who will represent me in this "matter" because I
      have    no  idea what is being alleged by the State Bar of Georgia (the "Bar") or the "State
      Disciplinary Board" in this matter, and despite my repeated requests to Ms. Frederick for
      clarification, I have not received any communication from her. I gather that your letter is a result
      of a lateral pass to you because Ms. Frederick has no idea how to answer my letters in this "shoot-
      from-the-hip" action by a few politically-motivated lawyers in charge of the Georgia Bar.

               I would therefore respectfully ask that you or Ms. Frederick respond to the letters I have
      sent requesting (a) the factual and legal basis the Disciplinary Board's required "determination"
      that is a predicate for a request for a mental examination [Rule 4-104(b)], (b) what specific matters
      constituted the basis for such a determination, and (c) when the Disciplinary Board would open a
      hearing on the matter so that I could find the necessary counsel to ensure that due process in that
      proceeding. As noted below, the Rules appear to have been changed in the last few weeks, and it
      would help to know the timing of the conduct complained of, what Rules were in effect at that




P.O. Box   52584 Atlanta, GA                  P:   40A-891-1402     I      F:   4_04-506-9111            www.linwoodlaw.com
                               30355-01
                                    E HI     IT E TO COMPLAINT                    -
              Case 1:21-cv-01169-TCB                     Document 1-5        Filed 03/23/21         Page      2 of 7

 Christian J. Steinmetz, III, Esq.
 March 19, 2021
 Page 2

 time, and whether those Rules apply                or   whether the Bar intends to apply       new   Rules   retroactively.
 Does that seem reasonable?

         When I receive that clarification, I will be in a better position to discuss the matter with the
 appropriate counsel or decide how to proceed. When I receive the requested clarification, I will
 be in a better position to know whether to hire a constitutional
                                                                      lawyer, a Bar ethics lawyer, or a
torts     lawyer.
        I reiterate my reasonable request for an extension of time to
                                                                      respond to all matters before
the Disciplinary Board on the date 15 business days after I receive the
                                                                         requested information set
forth above and outlined in my previous                   with Ms. Frederick.
                                                         correspondence
       I have not yet decided on counsel for this
                                                   Inquisition, awaiting a response from the State
Bar of Georgia on this important, unanswered
                                               inquiry, and an opportunity to be heard before an
impartial arbiter on the proposed "determination."

       These matters were raised with Ms. Frederick on March 2 and again on March 13, when I
received no response. As I referenced in my letters dated February 18 and again on March
                                                                                          2,
despite my request for the basis for any determination under Rule 4-104(b), the Bar (or the
Disciplinary Board, I am not sure which)1, has not provided it not even the "scintille ofevidence
                                                                                —




I challenged Ms. Frederick to provide in my March 2 letter. I was not
                                                                      given any notice of a hearing
on such determination, nor was I
                                  provided with any evidence that would have led to a hearing for
such a determination. As things presently stand, the Bar has
                                                                   randomly demanded a mental
examination without any determination that it is warranted, without any notice, without any
hearing, and without any evidence. The members of the Bar including you work for the—
                                                                                                         —




govermnent and are obligated uphold the Constitution and especially the due process rights of
those subjected to the Bar's disciplinary processes, not subject them to the
                                                                             Kafkaesque ordeal Ms.
Frederick is presently orchestrating.

              I have   pointed out that the remaining charges in the Bar's 1677 page missive have nothing
to do with the         regulation of the practice of law by me, the sole area of the Bar's jurisdiction at             —




least     heretofore understood. If the Bar is exercising jurisdiction over conduct unrelated to the
         as

profession it seeks to regulate, it is exceeding its statutory authority those regulations should be
                                                                                        --




left to the political or legislative process, rather than turning the Bar into an instrument for
                                                                                                                   settling
political grudges.
        This inquiry is unprecedent in the history of the Georgia Bar, or, to
                                                                              my knowledge, any
other Bar and must stop immediately. As I have pointed out, neither the Bar nor the "State
Disciplinary Boare have the authority or jurisdiction to proceed. If you can identify the
determination that has been made, when it was made, and how my due
                                                                              process rights were
preserved, I will consult with appropriate advisors and determine how to respond.


     For ease of reference, is will   collectively refer to the Disciplinary Board and the Bar and the Board of Governors
as   the "Bar", since they seem to be acting in collusion.




                                        EXHIBIT E TO COMPLAINT                          -

                                                                                            2
            Case 1:21-cv-01169-TCB        Document 1-5         Filed 03/23/21        Page   3 of 7

 Christian J. Steinmetz, III,   Esq.
 March 19, 2021
 Page   3


        But before the Bar proceeds any further with
                                                       respect to any such determination, it is
mandatory that any actor in this matter who has a conflict of interest that would limit his or her
ability to act impartiality should immediately withdraw from any deliberations involving this
matter. Any actions taken involving persons with a conflict of interest are
                                                                            irreparably tainted.
            It
           seems clear that the Rules require us to act as
                                                            lawyers without conflicts of interest that
 would prevent us from being impartial. That requires recusal in the event of conflicts of interest
 or an appearance of impropriety.
                                    Certainly any attorney acting in a judicial capacity should recuse
 himself or herself from making a determination of any sort that could further a
                                                                                      personal interest.
 That is certainly the case here, where the Bar seems to be willing to act on its own as the
                                                                                             prosecutor,
judge, and jury. I reserve my rights to object to that embedded conflict at a future point.

        Conflicts of interest are to be avoided in the legal system, and lawyers and judges who act
without appropriate waivers for conflicts of interest undermine the
                                                                        profession of law. As lawyers,
we are even to avoid the                  of
                             "appearance impropriety" carrying
                                                            in         out our duties to our clients. In
every other aspect of the legal, fmancial, and business activities in the United State and Georgia,
there are strict rules in place to avoid conflicts of interest. Georgia law, for
                                                                                 example, requires that
directors of a Georgia corporation who have a conflict of interest with respect to a matter must
"play(' no part, directO or indirectO in their deliberations or vote in a board meeting or a meeting
of a board committee. (See 0.C.G.A. § 14-2-862. Emphasis
                                                                   supplied. Similar laws exist in the
laws of every state corporate law in the nation.) In those situations, it is clear that the director must
disclose the conflict of interest and not participate in the deliberations or the vote with
                                                                                              respect to a
matter in which the director has a conflict of interest. Of course, there are still          cases where
                                                                                      many
directors have failed to disclose a conflict of interest or acted without regard to the conflict of
interest and in those cases, the offending directors have been held
                                                                        financially liable for the harm
they caused. We should expect lawyers and judges to act to standards that are at least as high as
we demand from corporate directors.


        In fact, attorneys should be held to higher standards in the conduct of their
                                                                                            affairs,
particularly when their affairs are part of an adjudicatory process. Judges are certainly held to a
higher standard, and members of the board commissioned by the Bar to conduct any form of
disciplinary proceeding should also conform to a standard of impartiality that is above reproach
and recuse themselves accordingly when necessary to avoid the
                                                                      appearance of partiality or
impropriety.
        In this case, the Bar is so clearly lacking in jurisdiction and the
                                                                              charges are so clearly
lacking  in merit that the inference of political retaliation is overwhelming. This strong inference
will make it difficult to determine which members of this
                                                         disciplinaiy body      acting solely
                                                                               are              from
professional duty and which are acting because they believe only their political side represents
truth, justice, and the American way. We should not bring political discussions or debates into the
judgement of an attomey's conduct.
      Given the extreme measures that are being taken, I can only conclude that these actions are
more akin to the Salem Witch Trials than an
                                             appropriate legal proceeding no matter how it is
                                                                                 —




couched. This is draining valuable resources oftime and money for an unauthorized
                                                                                            proceeding.


                                EXHIBIT E TO COMPLAINT                  -

                                                                            3
        Case 1:21-cv-01169-TCB                   Document 1-5                Filed 03/23/21               Page   4 of 7

Christian J. Steinmetz, III, Esq.
March 19, 2021
Page 4

In the interest of due process and basic              fairness,   I   request that any further action be predicated
upon:

         A. An opportunity for notice and hearing with respect to any                          charges that might lead        to   a
            determination under Rule 4-104(b); and

         B. Confirmation of an appropriate process to identify conflicts of interest and an
                                                                                            inquiry
            into the motivations of the persons who are acting on behalf of the Bar and the
            Disciplinary Board, including              the   right    to   challenge   persons who have            a   conflict of
            interest.

        In regard   to   the conflicts of interest,                          of the
                                                        we are aware
                                                                                      following potentials for a conflict
of interest:


                 (1) Political Activity. The accusations against me to the extent I understand them
                                                                                       —




                     —



                        primarily seem to arise from some penumbra of professionalism
                     responsibilities around public statements I made on Twitter. Those statements
                     were based on testimony of third
                                                           parties (which have subsequently been
                     confirmed in       swom     affidavits) or statements of law. The sources of all those
                     statements have agreed to         testify to those statements under oath and in person.
                     Those statements are highly political in nature. I have claimed my right under
                     the First Amendment to report those statements. In this regard, I
                                                                                       suggest you
                     and your client study more carefully the U.S. Supreme Court's decision in
                     Garrison v. Louisiana, 279 U.S. 64 (1964).

                     In reviewing the profiles of the members of the
                                                                        Disciplinary Board, many have
                     very  active political profiles and some, in fact, have been opposing counsel in
                     litigation that has  been   filed by my co-counsel or on my behalf by other
                     attorneys (who       arc  being disciplined, I note, which I also
                                                not                                                          fmd   suspicious).
                     These     people cannot be impartial and must be recused.

                     As    a   recent   positive example,         I note that Ms. Neera                 Tanden, who recently
                     withdrew her nomination to lead the Office of Management and Budget, had
                     written more tweets than President Trump in the last four years,
                                                                                           including
                     tweets that accused (a) the Majority Leader of the U.S. Senate of
                                                                                       being a traitor
                     and a spy for Russian interests ("Moscow Miter), (b) Senator Tom Cotton of
                     being a "fraud," (c) the Republican Party of supporting an alleged child
                     molester, and (d) Senator Ted Cruz of having less heart than a vampire. She
                     deleted more than 1,000 of her tweets after last fall's election, so other
                     unfounded and hurtful accusations made by her are not cataloged, but she has
                     been characterized by both Republicans and Democrats as "vicious."

                    Ms. Tanden          was   right   to   withdraw her nomination                 to    impartial
                                                                                                        serve as an
                    overseer     of the nation's       budget,    but Ms.      Tanden, but to my knowledge, she is



                                 EXHIBIT E TO COMPLAINT                                    -
                                                                                               4
         Case 1:21-cv-01169-TCB          Document 1-5         Filed 03/23/21       Page      5 of 7

Christian J. Steinmetz, III, Esq.
March 19, 2021
Page 5

                   not being threatened with disciplinary action by any Bar. If this proceeding
                   breaks new ground for disciplining attorney conduct, perhaps we can further
                   examine her statements and the public statements of other lawyers to see
                   whether they have, for example, called for flouting the Rule of Law or public
                   order. I have not called for illegal activity, but other public figures,
                                                                                            including
                   Vice President Harris, have recently called for rioting and destruction of
                                                                                              private
                   property to continue.

                   Before proceeding further, I demand that the appropriate members of any Bar
                   committee or the Disciplinary Board recuse themselves if their political
                   statements or activities could call into question their
                                                                           impartiality in any matter
                   involving my   actions  or  my public criticism of the constitutionality of actions
                   taken in the last election.


               (2) Conflicts Involving   Mercer      University.   I   am   obviously   in   a   very   public
                   conflicted position with respect to Mercer University (Vercer") and Dean
                   Cathy Cox. As you may know, I entered into a naming rights agreement with
                   Mercer (at the request of Mercer) to name a moot court courtroom in my name
                   as an (at least previously, and I hope in the future) esteemed
                                                                                  graduate of that
                   law school; in exchange, I agreed to donate $1,000,000 over a 10-year period.

                   Mercer has notified me that it intends to breach that agreement, which
                                                                                              places
                   me   in an adverse position to it and to other Mercer law school
                                                                                    graduates. Dean
                   Cox has made public statements that I regard as defamatory and unfounded, and
                   I intend to ask her to withdraw those statements.

                   I demand the recusal of any members of any Bar committee or the
                                                                                      Disciplinary
                   Board who are affiliated with, or graduates of, Mercer or its law school.

               (3) Conflicts with the New Rules from the Board of Governors. On January 9,
                   2021, the Board of Governors of the State Bar amended the Rules to provide
                   for the receipt of complaints against any attorney in the State of
                                                                                      Georgia based
                   solely on  "ethical conduct," unmoored,   it would  seem, from any association
                  with the attorney's practice of law. That seems a frightening expansion of the
                  Bar's jurisdiction, and one without precedent in any other State, as far as we
                  can    tell.

                  As noted above, I cannot tell whether we are acting in this ``proceedine under
                  the new rules, the rules that existed prior to the last Board of Governors
                  meeting, or some other iteration of the Georgia Rules.
                  I will argue in any event that this expansion of the Rules is    an   inappropriate use
                  of the Bar's jurisdiction      State actor, as well as unlawful as ex post facto
                                              as a

                  punitive regulation (all of the conduct alleged occurred before the Board of
                  Governors proposed these changes on January 9, 2021). I now demand the




                                 EXHIBIT E TO COMPLAINT                 -

                                                                            5
         Case 1:21-cv-01169-TCB         Document 1-5       Filed 03/23/21      Page   6 of 7

Christian J. Steinmetz, III,   Esq.
March 19, 2021
Page 6

                   recusal of any members of any Bar committee or the Disciplinary Board who
                   are on the Board of Governors of the Bar or who are affiliated with these Rule

                   changes.

                 (4) Lawyers Club ofAtlanta. Many members of the Bar committees involved and
                     the Disciplinary Committee are members of the "Lawyers Club of Atlanta"
                     which is, to my knowledge, mostly a social or networking club. Nonetheless,
                    I have been told that I am being ejected from my
                                                                      membership in that Club.
                    This action seems arbitrary and capricious, and I intend to
                                                                                fight the action
                    before the members and in court if necessary.

                    I demand the recusal of any members of any Bar comtnittee or the
                                                                                     Disciplinary
                    Board who are affiliated with the Lawyers Club of Atlanta.


                (5) Alpha Kappa Alpha.        It appears several members of the
                                                                                      Disciplinary
                    Committee are members of the Alpha Kappa Alpha Sorority, which
                                                                                         appears to
                    be more akin to an activist organization than a typical Greek
                                                                                  fraternity. They
                    have pledged support to this organization. Vice President Kamala Harris
                    proudly claims her association with this sorority, and the organization issued
                    a press release in which it called former President
                                                                          Trump a "racist." This
                    organization seems to be an exclusionary organization itself and focused on
                    members who are members of one race only.

                   I demand the recusal of any members of any Bar committee or the
                                                                                   Disciplinary
                   Board who are affiliated with the Alpha Kappa Alpha Sorority.

               (6) Associational and Financial Conflicts ofInterest. Finally, the Georgia Bar is
                   made of a fmite group of individuals, and many members of its Board of
                   Governors and Bar committees solicit the support of attorneys throughout the
                   state to campaign for their seats. Often, those business associations and

                   friendships involve a significant portion of the professional income coming
                   from the same political agencies and actors I have accused of
                                                                                  illegal conduct,
                   such as the Governor, the Lieutenant Governor, the Secretary of State, and the
                   Deputy Secretary of State.

                   I demand the recusal of any members of any Bar committee or the
                                                                                     Disciplinary
                   Board who has significant associations with or receives
                                                                             significant fmancial
                   income from political agencies and government officials in Georgia.

        I recognize that we all have an obligation to defend the
                                                                 protections of the Rule of Law as
part of our profession. Our Constitution and our laws are designed to protect the meek as well as
the mighty. The law must be applied equally to all, even if we are
                                                                    required to advance causes that
may be  unpopular to the elites. Being a member of the Bar is not a popularity contest —

                                                                                           we   don't
maintain our positions as lawyers by being popular. In fact, as you know, we have          a   duty   to
represent our clients without regard as to whether a position is "popularor accepted.



                               EXHIBIT E TO COMPLAINT               -

                                                                        6
       Case 1:21-cv-01169-TCB             Document 1-5        Filed 03/23/21      Page   7 of 7

Christian J. Steinmetz,   III, Esq.
March 19, 2021
Page 7

        I have been honest and transparent and have conducted myself in accordance with the
Rules. If the Disciplinary Board wishes to also conduct itself in a
                                                                       professional and honest manner
and afford me my right to due process of law, I will certainly have no
                                                                             objection to any questions
that may be posed. As of the timing of your letter, Ms. Frederick had not answered
                                                                                              any of my
requests for clarification, and instead has ramped up the attacks on me with the retention of you as
counsel. As any reasonable lawyer would understand from the foregoing, the Bar's actions and its
basis for acting are a muddled mess, costing me to expend valuable resources, consult with
numerous advisors, and damaging my reputation.              Please see if you can arrange a better
understanding of the Bar's actions hereto limit your requests in the future to matters that are
appropriately within the jurisdiction of the Bar and are requested by persons without conflicts of
interests or, as we say, a political agenda or an "ax to grind." I originally thought the Bars conduct
was unseemly; now I understand it is a threat to the
                                                        practice of law and to the rights of any person
who takes a politically unpopular position.

       I will continue to await an answer to this letter and other letters I have sent to Ms.
                                                                                              Frederick,
which should be in your file. I expressly reserve all rights to assert further constitutional or
                                                                                                   legal
defenses or challenges to the validity of these actions by the Board. I intend to vigorously defend
myself, my license to practice law, and my reputation against these mischaracterizations and false
accusations.

       I look forward to your response.




                                                       Very truly   yours,



                                                       pi 'kali
                                                        L. Lin Wood

cc:    Paula J.   Frederick, Esq.




                              EXHIBIT E TO COMPLAINT                   -

                                                                           7
